[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                            No. 11-10634             OCTOBER 13, 2011
                                        Non-Argument Calendar           JOHN LEY
                                      ________________________           CLERK


                           D.C. Docket No. 5:10-cr-00001-HL-CHW-2



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                versus

BRADFORD G. BROWN,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Georgia
                                 ________________________

                                           (October 13, 2011)

Before PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Bradford Brown appeals his convictions and sentences for one count of

conspiracy to make false statements, 18 U.S.C. §§ 371, 1001, and four counts of

making false statements, id. § 1001. Brown raises three issues on appeal: (1) the

evidence at trial was insufficient to prove that he had the intent to deceive his

probation officer when he gave her letters purporting to establish that he had a job

offer; (2) the district court violated Federal Rules of Evidence 403, 608, and 609

when it allowed the government to cross-examine Brown regarding his false

testimony about the revocation of his earlier term of supervised release; and (3) his

sentence to a term of imprisonment for 36 months is unreasonable. We affirm.

      The record contains ample evidence that Brown possessed the intent to

deceive his probation officer. We must view the evidence in the light most

favorable to the government. United States v. Friske, 640 F.3d 1288, 1290–91

(11th Cir. 2011). Every witness other than Brown testified that no job offer had

been extended to him. The jury was entitled to disbelieve Brown, believe the

other witnesses, and consider Brown’s testimony as substantive evidence of his

guilt. United States v. Brown, 53 F.3d 312, 314 (11th Cir. 1995). The record

supports an inference that Brown prepared the letters about his purported job offer

to create the false appearance that they were on official letterhead. Brown’s

repeated refusal to find work led his probation officer to inform him that she soon

                                          2
would have to seek alternatives to his supervised release, which supports an

inference that Brown had a motive to deceive her.

      The district court also did not err when it allowed the government to cross-

examine Brown about his revocation proceeding. The cross-examination was

relevant to the central issue of Brown’s credibility, did not implicate Rule 609, and

was not unfairly prejudicial. The government also was entitled, under Rule 608, to

use extrinsic evidence to impeach Brown’s testimony.

      Brown’s sentence is also reasonable. The district court reasonably

determined that an upward variance was necessary to satisfy the statutory

sentencing factors, 18 U.S.C. § 3553(a), based on the seriousness of Brown’s

offense, Brown’s enlistment of another in his crime and the sentence imposed on

that other defendant, and Brown’s criminal history. Brown’s sentence is well

below the statutory maximum term of 25 years. The district court did not abuse its

discretion.

      AFFIRMED.




                                          3